Citation Nr: 1217962	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  04-22 480	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUES

1.  Entitlement to service connection for a disorder of the right ankle, to include as secondary to a service-connected left ankle condition. 

2.  Entitlement to service connection for a right knee disorder. 

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who had active service in the United States Army from January 1985 to March 1988, from December 1988 to January 1991, and from September 2001 to March 2002.  The Veteran had numerous periods of inactive duty for training (INACDUTRA) and active duty for training (ACDUTRA) while serving with the California Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board, among other things, remanded the issues on appeal for additional development in March 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that the Veteran provided additional evidence pertinent to his claims in March 2012 without waiver of agency of original (AOJ) consideration.  Generally, any pertinent evidence submitted by the appellant or representative which is accepted by the Board must be referred to the AOJ for review, unless this procedural right is waived by the appellant or representative.  Evidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues.  See 38 C.F.R. § 20.1304(c) (2011).

All applicable VA laws and regulations must be considered when reviewing this additional evidence.  The Board notes that the Veteran is competent to give evidence about what he experienced.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The United States Court of Appeals for Veterans Claims (hereinafter "the Court" has held, however, that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character."  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).

Accordingly, the case is REMANDED for the following action:

After review of the evidence added to the appellate record since the February 2012 supplemental statement of the case and any additional development deemed necessary, the issues on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


